TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00608-CV


Sabrina Nigreville, Appellant

v.

Tranum Buick Inc., d/b/a Tranum Auto Group and d/b/aTranum Buick, Pontiac,
GMC; Kliewer Bingham, Incorporated d/b/a Patriot Pontiac
GMC Buick Oldsmobile, Appellees




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 193,855-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	On January 21, 2003, appellant Sabrina Nigreville notified this Court that she has
resolved her dispute with the appellees and that the parties are in the process of drafting a settlement
agreement.  Appellant requests that we stay further proceedings until the settlement agreement has
been ratified and signed by the parties.
	We will abate the appeal for 45 days, until March 7, 2003.  Furthermore, the parties
are directed to submit to this Court a report on the status of the appeal on or before February 28,
2002 if a motion for voluntary dismissal has not been filed by that date.



  
					Lee Yeakel, Justice
Before Justices Kidd, Yeakel and Patterson
Filed:   January 30, 2003